UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
                                                              :
MARY CORRADINO,                                               :
                                             Plaintiff,       :
                                                              :   19 Civ. 10434 (LGS)
                           -against-                          :
                                                              :         ORDER
LIQUIDNET HOLDINGS, INC., et al.,                             :
                                             Defendants. :
------------------------------------------------------------- X
LORNA G. SCHOFIELD, District Judge:

        WHEREAS, during the October 29, 2020, pre-motion conference, the Court stated that it

would only accept one set of briefing on dispositive motions.

        WHEREAS, on December 10, 2020, Defendants filed a renewed motion to dismiss (Dkt.

No. 89), which the Court granted in part (Dkt. No. 94).

        WHEREAS, this case is trial ready. It is hereby

        ORDERED that this case will be placed in second place on the Court’s trial-ready

calendar for a trial to begin on January 10, 2022, or the Court’s first available date thereafter.

The Court will request a courtroom to commence a trial in this matter on or around January 10,

2021, and will notify the parties of any firm or back-up trial date when fourth quarter courtroom

assignments are made (approximately a month in advance). It is further

        ORDERED that in accordance with and as further provided in Individual Rule IV.B:

                 (1) Any motions in limine shall be filed by October 13, 2021. Responses to the

                      motions shall be filed by November 10, 2021. No reply shall be filed. The

                      parties shall follow the Court’s Individual Rules regarding such motions. It is

                      further

        ORDERED that, no later than November 10, 2021, the parties shall file a Joint Final
Pre-Trial Order as provided in the Court’s Individual Rules.

                                                   ****

               The parties are encouraged to contact Courtroom Deputy James Street at (212)

805-4553 closer to the trial date if they wish to know where they stand on the list of trials to be

scheduled.

       The Clerk of Court is respectfully directed to close the motion at Docket No. 89.




Dated: July 14, 2021
       New York, New York




                                                  2
